DETAILED ACTION
	The instant application is a U.S. national phase of PCT/US2019/021303 filed on 03/08/2019. Claims 1-20 are pending.
Priority
	The instant application claims priority to U.S. Provisional Application No. 62/640,855 filed on 03/09/2018. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11, and 14 are objected to because of the following informalities:  
Claim 1 recites the abbreviation “THP-1” without spelling it out in the first instance. 
Claim 11 recites the abbreviation “PEST” without spelling it out in the first instance.
Claim 14 recites “THP1” rather than “THP-1”, which was previously recited. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carryn et al. 2002 (Antimicrobial Agents and Chemotherapy, Vol. 46 (7), p.2095-2103).

Regarding claim 1, Carryn teaches a method of assessing attenuation or infectivity of a test Listeria strain, comprising: (a) infecting differentiated THP-1 cells with the test Listeria strain, wherein the THP-1 cells have been differentiated into macrophages prior to infecting with the test Listeria strain ("All experiments were performed with THP-1 cells, a human myelomonocytic cell line displaying macrophagelike activity (47) … The cells (5 x 105 cells/ml) were infected by using a fresh inoculum of L. monocytogenes (2.5 x 106 CFU/ml) that had been incubated for 1 h at 37°C and washed extensively…" p.2096, left column, last paragraph); (b) lysing the THP-1 cells and plating the lysate on agar ("At suitable intervals, the cells were collected by centrifugation, washed with ice-cold sterile phosphate-buffered saline, and lysed in distilled water. The lysates were then plated on tryptic soy agar at appropriate dilutions for determination of the number of viable bacteria by counting of the colonies (determination of the numbers of CFU) and used for total cell protein measurement (29)" p. 2096 left column, last paragraph, right column, first passage); and (c) counting the listeria that have multiplied inside the THP-1 cells by growth on the agar ("The lysates were then plated on tryptic soy agar at appropriate dilutions for determination of the number of viable bacteria by counting of the colonies (determination of the numbers of CFU) and used for total cell protein measurement (29). All results are expressed as the number of CFU per milligram of cell protein" p.2096, left column, last paragraph, right column, first passage).

Regarding claim 9, Carryn teaches the invention of claim 1 as outlined above. Carryn teaches wherein the test Listeria strain is a Listeria monocytogenes strain(“The activities of ampicillin, meropenem, azithromycin, gentamicin, ciprofloxacin, and moxifloxacin against intracellular hemolysin-positive Listeria monocytogenes were measured in human THP-1 macrophages and were compared with the extracellular activities observed in broth” Abstract). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Carryn et al. 2002 (Antimicrobial Agents and Chemotherapy, Vol. 46 (7), p.2095-2103) in view of Conte et al. 2002 (Infection and Immunity, Vol. 70 (8), p.4369-4378).

Regarding claim 2, Carryn discloses the invention of claim 1 as outlined above. Carryn does not disclose differentiation the THP-1 cells into macrophages using phorbol 12-myristate 13-acetate (PMA) prior to step (a). Carryn does disclose infecting THP-1 cells displaying macrophage-like activity.
Conte discloses differentiating the THP-1 cells into macrophages using PMA prior to infecting with Listeria monocytogenes ("THP-1 cells were differentiated by incubation with phorbol myristate acetate (0.16 μM; Sigma Chemical Co.) for 48 h at 37°C in 24-well Nunc plates" p. 4371, right column, third paragraph). This is a routine practice in the art to differentiate THP-1 cells. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Conte’s method step for differentiating THP-1 cells into macrophages using PMA in Carryn’s method of infecting THP-1 cells displaying macrophagelike activity. One of ordinary skill in the art recognizes that Carryn’s THP-1 cells were likely differentiated if they were displaying macrophage-like activity although it was not explicitly stated. Differentiating THP-1 cells using PMA is a routine process in the art. 

Regarding claim 4, Carryn teaches the invention of claim 1 as outlined above. Carryn does not teach killing Listeria not taken up by the THP-1 cells in between steps (a) and (b).
Conte discloses killing Listeria not taken up by the THP-1 cells ("Then the macrophages were washed five times in RPMI medium and incubated at 37°C with the same medium, supplemented with 5 μg of gentamicin/ml to kill extracellular bacteria" p. 4371, right column last paragraph & p. 4372, left column, first passage). One of ordinary skill in the art recognizes that the extracellular bacteria are Listeria that were not phagocytosed by the THP-1 cells. This step is necessary to obtain accurate counts for intracellular bacteria - bacteria that has infected the THP-1 cells.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Conte’s method step for killing extracellular bacteria not taken up by the differentiated THP-1 cells in Carryn’s method for infecting THP-1 cells with L. monocytogenes. One of ordinary skill in the art recognizes this killing step as a standard procedure when infecting THP-1 cells to test for infectivity. This is a necessary step to prevent contamination from Listeria that did not infect a THP-1 cell when plating the THP-1 lysates to assess infection and proliferation of intracellular Listeria. 

Regarding claim 5, Carryn in view of Conte disclose the invention of claim 4 as outlined above. Carryn does not teach wherein the killing is performed using an antibiotic, optionally wherein the antibiotic is gentamicin.
Conte further discloses wherein the killing is performed using gentamicin (p. 4371, right column last paragraph & p. 4372, left column, first passage). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Conte’s method step for using gentamicin during the killing step in Carryn’s method for infecting THP-1 cells with Listeria to arrive at the claimed invention. As previously stated, this is a necessary step for achieving accurate measurements of infection of THP-1 cells by Listeria as it prevents contamination from Listeria that did not infect a THP-1 cell.

Regarding claim 6, Carryn teaches the invention of claim 1 as outlined above. Carryn does not teach wherein step (b) is performed at 0 hours post-infection.
Conte discloses performing step (b) at 0 hours post-infection ("Adhesion of L. monocytogenes was determined by adding logarithmically grown nonadapted and acid-adapted bacteria at a multiplicity of infection (MOI) of approximately 100 bacteria per cell, followed by incubation at 4°C for 1 h. Then cells were carefully washed five times in RPMI medium to remove unattached bacteria and were lysed by addition of ice-cold 0.1% Triton X-100" p. 4371, right column, last paragraph). One of ordinary skill in the art would reasonably expect that the washing steps did not take over an hour to perform as washing is generally a quick process. The step of lysing followed by plating the lysate that is disclosed by Conte is reasonably believed to have occurred in the 0th hour post-infection as it was performed directly after the washing steps which were performed directly after the step of infecting the THP-1 cells. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Conte’s method for performing the lysing and plating the lysate in the 0th hour post-infection with Carryn’s method for infecting THP-1 cells with Listeria to arrive at the claimed invention. One of ordinary skill in the art would have been in the position to perform Conte’s step of lysing and plating the lysate in the 0th hour post-infection before the effective filing date of the claimed invention and would have had a reasonable expectation of success based on Conte’s success in performing this step with THP-1 cells infected with Listeria. 

Regarding claim 7, Carryn teaches the invention of claim 1 as outlined above. Carryn does not teach wherein step (b) is performed at 3 hours post-infection. 
Conte further discloses performing step (b) 3 hours post infection ("Then the macrophages were washed five times in RPMI medium and incubated at 37°C with the same medium, supplemented with 5 μg of gentamicin/ml to kill extracellular bacteria. One, three, and five hours after infection, monolayers were lysed by addition of ice-cold 0.1% Triton X-100" p. 4371, right column last paragraph & p. 4372, left column, first passage). Conte discloses lysing and plating the lysate three hours after infection. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Conte’s method step for performing the step of lysing the infected THP-1 cells and plating the lysate 3 hours after infection with Carryn’s method for infecting THP-1 cells with Listeria to arrive at the claimed invention. One of ordinary skill in the art would have a reasonable expectation of success performing Conte’s disclosure of lysing the infected THP-1 cells and plating the lysate 3 hours after infecting in Carryn’s method for infecting THP-1 cells with Listeria based on Conte’s success performing it with THP-1 cells infected by Listeria as well. 

Regarding claim 8, Carryn teaches the invention of claim 1 as outlined above. Carryn does not teach comparing uptake and intracellular growth of the test Listeria with a wild type Listeria strain and/or a reference sample. 
Conte discloses comparing acid tolerance response (ATR) of a test Listeria strain ATCC 7644 with a wild-type L. monocytogenes LM2 (p. 4372 - Figure 1). ATR is important to the virulence of Listeria toward its host cell. Conte tested how well LM2 proliferated post infection of THP-1 cells in comparison with a test Listeria strain ATCC 7644. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Conte’s method step for comparing ATR of a test Listeria strain with a wild-type Listeria strain with Carryn’s method for infecting THP-1 cells with Listeria. One of ordinary skill in the art recognizes use of a reference, typically a wild-type strain of a test strain, is common practice as it provides a baseline to measure improvements from. One of ordinary skill in the art would have been inclined to perform Conte’s comparison in the method of infecting THP-1 cells with Listeria as taught by Carryn to have this baseline to measure from and would have had a reasonable expectation of success doing so. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carryn et al. 2002 (Antimicrobial Agents and Chemotherapy, Vol. 46 (7), p.2095-2103) in view of Ouadrhiri et al. 1999 (Antimicrobial Agents and Chemotherapy, Vol. 43 (5), p.1242-1251).

Regarding claim 3, Carryn teaches the invention of claim 1 as outlined above. Carryn does not teach wherein step (a) comprises infecting the differentiated THP-1 cells at a multiplicity of infection (MOI) of 1:1. 
Ouadrhiri further discloses infecting differentiated THP-1 cells at a ratio of 1:1 of bacteria to macrophages ("Cells were then again centrifuged, the medium was decanted, and the infected cells were washed with prewarmed PBS by four successive centrifugations. At this time, the ratio of viable bacteria (CFU counting) to macrophages was approximately 1:1" p. 1243, right column, first passage). The infection ratio of bacteria to macrophages are approximately 1:1 as disclosed by Ouadrhiri.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Ouadrhiri’s method step for infecting the macrophages with the bacteria at a ratio of approximately 1:1 for the equivalent step in Carryn’s method for infecting THP-1 cells with Listeria to arrive at the claimed invention. One of ordinary skill in the art would have a reasonable expectation of success at least because Ouadrhiri performs this infection ratio with THP-1 macrophages and Listeria. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Carryn et al. 2002 (Antimicrobial Agents and Chemotherapy, Vol. 46 (7), p.2095-2103) in view of US2015/0238584 to Shahabi et al. .

Regarding claim 10, Carryn teaches the invention of claim 1 as outlined above. Carryn does not teach wherein the test Listeria strain is a recombinant Listeria strain comprising a nucleic acid comprising a first open reading frame encoding a fusion polypeptide, wherein the fusion polypeptide comprises a PEST-containing peptide fused to a disease-associated antigenic peptide. 
Shahabi further discloses a recombinant Listeria strain comprising a nucleic acid comprising a first open reading frame encoding a fusion polypeptide ("In another embodiment, the invention provided herein relates to a recombinant Listeria vaccine strain comprising a nucleic acid molecule, wherein and in another embodiment, the nucleic acid molecule comprises a first open reading frame encoding a polypeptide, wherein the polypeptide comprises a Her2/neu chimeric antigen, wherein the nucleic acid molecule further comprises a second open..." paragraph [0009]), wherein the fusion polypeptide comprises a PEST-containing peptide fused to a disease-associated antigenic peptide ("In one embodiment, the polypeptide provided herein is a fusion protein comprising an additional polypeptide selected from the group consisting of: a) non-hemolytic LLO protein or N-terminal fragment, b) a PEST sequence, or c) an ActA fragment, and further wherein said additional polypeptide is fused to the Her2/neu chimeric antigen" paragraph [0042]). Shahabi discloses what a PEST sequence is in specification paragraph [0078]. Shahabi discloses a recombinant Listeria strain having a nucleic acid containing a first open reading frame encoding a fusion polypeptide which includes the disease-associated antigenic chimeric peptide of Her2/neu and further discloses a fusion protein containing a PEST sequence. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Shahabi’s recombinant Listeria strain for the Listeria strain used by Carryn in the method of infecting THP-1 cells to arrive at the claimed invention. One of ordinary skill in the art would have a reasonable expectation of success with this substitution as each of Carryn and Shahabi perform their methods with Listeria. 

Regarding claim 11, Carryn in view of Shahabi disclose the invention of claim 10 as outlined above.  Carryn does not teach wherein the PEST-containing peptide is listeriolysin O (LLO) or a fragment thereof, and the disease-associated antigenic peptide is selected from the group consisting of a Human Papilloma virus (HPV) protein E7, Prostate Specific Antigen (PSA), a chimeric Her2 antigen, and Her2/neu chimeric antigen, or a fragment thereof.
Shahabi further discloses a LLO peptide and a Her2/neu disease-associated antigenic peptide in a recombinant Listeria strain (“In another embodiment, "truncated LLO" or "tLLO" refers to a fragment of LLO that comprises the PEST-like domain … In another embodiment, the LLO fragment consists of a PEST sequence. In another embodiment, the LLO fragment comprises a PEST sequence” paragraph [0074]; "In one embodiment, the polypeptide provided herein is a fusion protein comprising an additional polypeptide selected from the group consisting of: a) non-hemolytic LLO protein or N-terminal fragment, b) a PEST sequence, or c) an ActA fragment, and further wherein said additional polypeptide is fused to the Her2/neu chimeric antigen" paragraph [0042]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the recombinant Listeria strain comprising an LLO peptide and Her2/neu antigenic peptide for the Listeria strain in Carryn’s teachings for infecting THP-1 cells with Listeria to arrive at the claimed invention. One of ordinary skill in the art would have a reasonable expectation of success as each of Carryn and Shahabi perform their methods with Listeria.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carryn et al. 2002 (Antimicrobial Agents and Chemotherapy, Vol. 46 (7), p.2095-2103) in view of US2015/0238584 to  Shahabi et al. and further in view of US2017/0042996 to Wallecha.

Regarding claim 12, Carryn in view of Shahabi disclose the invention of claim 10 as outlined above. Carryn does not teach wherein the recombinant Listeria strain is an attenuated Listeria monocytogenes strain comprising a deletion of or inactivating mutation in prfA, wherein the nucleic acid is in an episomal plasmid and comprises a second open reading frame encoding a D133V PrfA mutant protein.
Shahabi further discloses a recombinant Listeria strain with virulence gene PrfA is mutated (“In another embodiment, the virulence gene is mutated in the genome of the recombinant Listeria. In yet another embodiment, the nucleic acid molecule is used to inactivate the endogenous gene present in the Listeria genome ... In another embodiment, the virulence gene is a PrfA gene. As will be understood by a skilled artisan, the virulence gene can be any gene known in the art to be associated with virulence in the recombinant Listeria” paragraph [0033]). Shahabi does not disclose wherein the nucleic acid is in an episomal plasmid and comprises a second open reading frame encoding a D133V PrfA mutant protein.  
Wallecha further discloses a nucleic acid in an episomal plasmid comprising a second open reading frame encoding a D133V PrfA mutant in the pGG55 plasmid (“The PrfA protein controls the expression of a regulon comprising essential virulence genes required by Lm to colonize its vertebrate hosts; hence the prfA mutation strongly impairs PrfA ability to activate expression of PrfA-dependent virulence genes. The present invention addresses this concern by providing a prfA mutant Listeria that carries a mutant prfA (D133V) gene in the pGG55 plasmid that restores partial PrfA function” paragraph [0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Wallecha’s recombinant Listeria comprising a plasmid comprising a mutation in the prfA (D133V) gene with Shahabi’s recombinant Listeria encoding a PEST sequence and Her2/neu disease-associated antigenic peptide with Carryn’s method of infecting THP-1 cells with Listeria to arrive at the claimed invention. One of ordinary skill in the art would have a reasonable expectation of success because each of Carryn, Shahabi, and Wallecha demonstrate their procedures in Listeria. 

Regarding claim 13, Carryn in view of Shahabi disclose the invention of claim 10 as outlined above. Carryn in view of Shahabi do not disclose wherein the recombinant Listeria strain is an attenuated Listeria monocytogenes strain comprising a deletion of or inactivating mutation in actA, dal, and dat, wherein the nucleic acid is in an episomal plasmid and comprises a second open reading frame encoding an alanine racemase enzyme or a D-amino acid aminotransferase enzyme, and wherein the PEST-containing peptide is an N-terminal fragment of listeriolysin O (LLO).
Wallecha further discloses a recombinant Listeria strain having an open reading frame encoding a mutated metabolic enzyme D-amino acid aminotransferase gene (dat) and an alanine racemase gene (dal) (paragraph [0123]). Additionally, Wallecha discloses a recombinant Listeria strain having a mutated actA and states the disclosed mutations can be combined in a single recombinant Listeria strain (paragraph [0131]). Wallecha also discloses wherein the PEST-containing peptide is an N-terminal fragment of listeriolysin O (LLO) (“the PEST amino acid sequence is embedded within the antigenic protein. Thus, in another embodiment, “fusion” refers to an antigenic protein comprising both the antigen and either i) an N-terminal LLO protein (tLLO), ii) an N-terminal ActA protein or iii) a PEST amino acid sequence either linked at one end of the antigen or embedded within the antigen” paragraph [0160]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have substituted Wallecha’s recombinant Listeria mutated in actA, dat, and dal and having an N-terminal fragment of LLO for the Listeria used in Carryn’s method for infecting THP-1 cells using Listeria to arrive at the claimed invention. One of ordinary skill in the art would have a reasonable expectation of success as each of Carryn’s and Wallecha’s procedures were performed in Listeria. 

Claims 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Conte et al. 2002 (Infection and Immunity, Vol. 70 (8), p.4369-4378) in view of Carryn et al. 2002 (Antimicrobial Agents and Chemotherapy, Vol. 46 (7), p.2095-2103).

Regarding claim 14, Conte discloses a method of assessing attenuation or infectivity of a test Listeria strain, comprising: (a) differentiating THP-1 cells ("THP-1 cells were differentiated by incubation with phorbol myristate acetate (0.16 μM; Sigma Chemical Co.) for 48 h at 37°C in 24-well Nunc plates by following the procedure described by Scorneaux et al. (51)” p. 4371, right column, third paragraph). Conte does not disclose steps (b) through (e) of claim 14.
Carryn discloses (b) infecting the differentiated THP-1 cells with the test bacteria strain ("All experiments were performed with THP-1 cells, a human myelomonocytic cell line displaying macrophagelike activity (47) … The cells (5 x 105 cells/ml) were infected by using a fresh inoculum of L. monocytogenes (2.5 x 106 CFU/ml) that had been incubated for 1 h at 37°C and washed extensively…" p.2096, left column, last paragraph), wherein the infecting comprises: (i) inoculating the differentiated THP-1 cells with the test bacteria strain (p.2096, left column, last paragraph); (ii) incubating the test bacteria strain with the differentiated THP-1 cells for 1-5 hours to form infected THP1 cells ("The cells (5 x 105 cells/ml) were infected by using a fresh inoculum of L. monocytogenes (2.5 x 106 CFU/ml) that had been incubated for 1 h at 37°C and washed extensively … The cells were thereafter incubated in fresh medium (with or without antibiotics) for up to 5 h" p. 2096, left column, last paragraph); (iii) removing extracellular bacteria from the infected THP-1 cells (“The cells (5 x 105 cells/ml) were infected by using a fresh inoculum of L. monocytogenes (2.5 x 106 CFU/ml) that had been incubated for 1 h at 37°C and washed extensively to remove nonphagocytosed and non-firmly adherent bacteria…" p. 2096, left column, last paragraph); and (iv) incubating the infected THP-1 cells in growth media for 0-10 hours (“The cells were thereafter incubated in fresh medium (with or without antibiotics) for up to 5 h” p. 2096, left column, last paragraph); (c) lysing the infected THP-1 cells to form a lysate (“At suitable intervals, the cells were collected by centrifugation, washed with ice-cold sterile phosphate-buffered saline, and lysed in distilled water” p. 2096 left column, last paragraph, right column, first passage); (d) plating the lysate or a dilution of the lysate on a plate containing media capable of supporting growth of the bacteria ("The lysates were then plated on tryptic soy agar at appropriate dilutions for determination of the number of viable bacteria by counting of the colonies (determination of the numbers of CFU) and used for total cell protein measurement (29). All results are expressed as the number of CFU per milligram of cell protein" p. 2096, left column, last paragraph, right column, first passage); and (e) counting colony forming units of the bacteria on the plate (p. 2096, left column, last paragraph, right column, first passage). Claim 14 recites (iv) incubating the infected THP-1 cells in growth media for 0-10 hours. Carryn discloses incubating infected THP-1 cells for up to 5 hours which falls within the recited range and is, therefore, obvious. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Conte’s method step for differentiating THP-1 cells using PMA in Carryn’s method of infecting THP-1 cells using Listeria to arrive at the claimed invention. Each of Conte and Carryn demonstrate their methods with THP-1 cells and Listeria so one of ordinary skill in the art would have a reasonable expectation of success combining the disclosures of Conte and Carryn. 

Regarding claim 16, Carryn in view of Conte disclose the invention of claim 14 as outlined above. Conte discloses the step of removing extracellular bacteria comprises adding an antibiotic effective against the bacteria, optionally wherein the antibiotic is gentamicin ("Then the macrophages were washed five times in RPMI medium and incubated at 37°C with the same medium, supplemented with 5 μg of gentamicin/ml to kill extracellular bacteria" p. 4371, right column last paragraph & p. 4372, left column, first passage). Conte discloses killing extracellular bacteria (bacteria not taken up by THP-1 macrophages) using the antibiotic gentamicin. 

Regarding claim 17, Carryn in view of Conte disclose the invention of claim 14 as outlined above. Carryn discloses incubating infected THP-1 cells in growth media for up to 5 hours (“The cells were thereafter incubated in fresh medium (with or without antibiotics) for up to 5 h” p. 2096, left column, last paragraph). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carryn’s method for incubating infected THP-1 cells for up to 5 hours by adding Conte’s method step for differentiating THP-1 cells prior to infecting to arrive at the claimed invention. Each of Conte and Carryn’s disclosures were demonstrated with Listeria and THP-1 cells so one of ordinary skill in the art would have a reasonable expectation of success combining them. 

	Regarding claim 18, Carryn in view of Conte disclose the invention of claim 14 as outlined above. Conte discloses that the test bacteria strain is an L. monocytogenes strain ("The bacterial strains used in this study are L. monocytogenes LM2, previously isolated in our laboratory from the spinal fluid of a newborn with listeriosis, and reference strains ATCC 7644 and EGD (kindly provided by P. Cossart)” p. 4370, right column, second paragraph).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Conte et al. 2002 (Infection and Immunity, Vol. 70 (8), p.4369-4378) in view of Carryn et al. 2002 (Antimicrobial Agents and Chemotherapy, Vol. 46 (7), p.2095-2103) and further in view of Ouadrhiri et al. 1999 (Antimicrobial Agents and Chemotherapy, Vol. 43 (5), p.1242-1251).

Regarding claim 15, Carryn in view of Conte disclose the invention of claim 14 as outlined above. Conte and Carryn do not disclose the step of infecting the differentiated THP-1 cells is at a multiplicity of infection (MOI) of 1:1.
Ouadrhiri further discloses infecting differentiated THP-1 cells at a ratio of 1:1 of bacteria to macrophages ("Cells were then again centrifuged, the medium was decanted, and the infected cells were washed with prewarmed PBS by four successive centrifugations. At this time, the ratio of viable bacteria (CFU counting) to macrophages was approximately 1:1" p. 1243, right column, first passage). The infection ratio of bacteria to macrophages are approximately 1:1 as disclosed by Ouadrhiri.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Carryn/Conte’s method using Ouadrhiri’s technique for infecting the macrophages with the bacteria at a ratio of approximately 1:1 to arrive at the claimed invention. One of ordinary skill in the art would have a reasonable expectation of success because Ouadrhiri performs this infection ratio with THP-1 macrophages and Listeria.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carryn et al. 2002 (Antimicrobial Agents and Chemotherapy, Vol. 46 (7), p.2095-2103) in view of US2017/0042996 to Wallecha .

Regarding claim 19, Carryn teaches the invention of claim 1 as outlined above. Carryn does not disclose a test listeria strain that is a recombinant Listeria strain comprising a nucleic acid comprising a first open reading frame encoding a fusion polypeptide, wherein the fusion polypeptide comprises a PEST-containing peptide fused to two or more disease-associated antigenic peptides.
Wallecha further discloses a recombinant Listeria strain comprising a nucleic acid comprising a first open reading frame encoding a fusion polypeptide (“In one embodiment the present invention relates to a recombinant Listeria strain, said recombinant Listeria strain comprising a recombinant nucleic acid, said nucleic acid comprising a first open reading frame encoding a recombinant polypeptide comprising a first N-terminal fragment of an LLO protein fused to a heterologous antigen or fragment thereof, and wherein said recombinant nucleic acid further comprises a second open reading frame encoding a mutant PrfA protein” Abstract). One of ordinary skill in the art recognizes a recombinant polypeptide is equivalent to a fusion polypeptide. Wallecha further discloses a recombinant polypeptide comprising a first N-terminal fragment of an LLO protein fused to a heterologous antigen or fragment thereof (“In one embodiment the present invention relates to a recombinant Listeria strain, said recombinant Listeria strain comprising a recombinant nucleic acid, said nucleic acid comprising a first open reading frame encoding a recombinant polypeptide comprising a first N-terminal fragment of an LLO protein fused to a heterologous antigen or fragment thereof, and wherein said recombinant nucleic acid further comprises a second open reading frame encoding a mutant PrfA protein” Abstract). The instant application states the PEST-containing peptide is an N-terminal fragment of an LLO protein. This fragment is fused to a heterologous antigen or fragment thereof. Wallecha discloses a heterologous antigen elicits an immune response so it is understood to be disease-associated. It would have been obvious to add more than one fused antigen.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Wallecha’s recombinant Listeria strain for the Listeria used in Carryn’s method for infecting THP-1 cells with Listeria to arrive at the claimed invention. One of ordinary skill in the art would have a reasonable expectation of success given that each of Carryn and Wallecha demonstrate their methods with Listeria. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Carryn et al. 2002 (Antimicrobial Agents and Chemotherapy, Vol. 46 (7), p.2095-2103) in view of Wallecha US2017/0042996 and further in view of Eapen US2017/0204361.

Regarding claim 20, Carryn in view of Wallecha disclose the invention of claim 19 as outlined above. Carryn in view of Wallecha do not disclose the PEST-containing peptide comprises a bacterial secretion signal sequence, and the fusion polypeptide further comprises a ubiquitin protein fused to a carboxy-terminal antigenic peptide, wherein the PEST-containing peptide, the two or more disease-associated antigenic peptides, the ubiquitin, and the carboxy-terminal antigenic peptide are arranged in tandem from the amino-terminal end to the carboxy-terminal end of the fusion polypeptide.
Eapen further discloses an attenuated recombinant Listeria strain comprising a bacterial secretion signal sequence (paragraphs [0242]-[0245]), and also discloses a fusion polypeptide comprising a ubiquitin protein (paragraph [0246]) fused to a carboxy-terminal antigenic peptide and are all arranged in tandem (“wherein said signal sequence, said ubiquitin and said one or more peptides in a.-c. are operatively linked or arranged in tandem from the amino-terminus to the carboxy-terminus“ paragraph [0248]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the recombinant Listeria strain disclosed by Wallecha to include the bacterial secretion signal sequence and fusion polypeptide comprising a ubiquitin protein fused to a carboxy-terminal antigenic peptide arranged in tandem as disclosed by Eapen and use this Listeria strain in the method of infecting THP-1 cells taught by Carryn to arrive at the claimed invention. One of ordinary skill in the art would have a reasonable expectation of success making this modification as each of Wallecha, Eapen, and Carryn demonstrate their procedures in Listeria.   

Conclusion
Claims 1-20 are pending in the instant application. Claims 1-20 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PAUL SELWANES whose telephone number is (571)272-9346. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/J.P.S./Examiner, Art Unit 1657